Citation Nr: 1616772	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss prior to August 6, 2008, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1960 to November 1960, as well as subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's bilateral hearing loss.  He timely appealed that decision.  

This case was last before the Board in April 2014 for additional development.  The case has been returned to the Board at this time for further appellate review.  

During the pendency of the remand, in a September 2014 rating decision, the Veteran's bilateral hearing loss was increased to 10 percent disabling, effective August 6, 2008; the Board has recharacterized the issue on appeal in light of this award of benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's VA treatment records demonstrate that he had treatment with VA audiology in September 2009, June 2010, July 2011, and October 2013.  During those appointments, the Veteran underwent audiometric testing of his bilateral hearing loss; those records indicate that audiograms from those dates were scanned and were viewable in CPRS.  A review of the claims file, however, only demonstrates that the September 2009 audiogram was obtained and associated with the claims file.  

Accordingly, the Board must remand this case in order for the audiograms from June 2010, July 2011 and October 2013 to be obtained and associated with the claims file.  Additionally, any ongoing VA treatment records since July 2014 should be also obtained, including any subsequent audiograms, and associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of the June 2010, July 2011 and October 2013 audiograms.  If those records cannot be obtained and further efforts to obtain those records would be futile, such should be noted in a memorandum of unavailability and the Veteran should be so notified.

2.  Obtain any relevant VA treatment records from the Asheville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2014-including any subsequent audiograms-and associate those documents with the claims file.

3.  Following any additional indicated development, readjudicate the Veteran's claim for increased evaluation of his bilateral hearing loss.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative a supplemental statement of the case and allow for an opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

